

115 HR 4457 IH: Veterans Empowerment Act
U.S. House of Representatives
2017-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4457IN THE HOUSE OF REPRESENTATIVESNovember 21, 2017Mr. Lamborn (for himself, Mr. Meadows, and Mr. Franks of Arizona) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committees on Ways and Means, Oversight and Government Reform, Energy and Commerce, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 38, United States Code, to establish the Veterans Accountable Care Organization and
			 to provide veterans access to private health insurance plans, and for
			 other purposes.
	
		1.Short title; table of contents
 This Act may be cited as the Veterans Empowerment Act. 2.Establishment of Veterans Accountable Care Organization (a)Establishment (1)In generalChapter 3 of title 38, United States Code, is amended by adding at the end the following new section:
					
						323.Veterans Accountable Care Organization
							(a)Establishment
 (1)There is established the Veterans Accountable Care Organization (in this section referred to as the Corporation). (2)The Corporation is a federally chartered corporation.
 (3)The Corporation shall be incorporated and domiciled in the District of Columbia, or another nearby State, as determined by the board of directors of the Corporation.
 (4)The Corporation shall be a charitable and nonprofit corporation. (5)Except as otherwise provided, the Corporation shall have perpetual existence.
 (b)PurposeThe purpose of the Corporation is to furnish high-quality hospital care, medical services, and other health care (excluding nursing home care and domiciliary care) to individuals eligible for such care and services under laws administered by the Secretary.
							(c)Board of Directors
 (1)The powers of the Corporation shall be vested in a Board of Directors that governs the Corporation. (2)The Board of Directors shall be composed of the following members:
 (A)The Secretary of Veterans Affairs. (B)Two members appointed by the Speaker of the House of Representatives, at least one of whom shall be a veteran.
 (C)Two members appointed by the Minority Leader of the House of Representatives, at least one of whom shall be a veteran.
 (D)Two members appointed by the Majority Leader of the Senate, at least one of whom shall be a veteran.
 (E)Two members appointed by the Minority Leader of the Senate, at least one of whom shall be a veteran.
 (F)Two members appointed by the President, at least one of whom shall be veterans. (3)The President shall designate a member of the Board of Directors to serve as Chairperson of the Board. The Board shall select a Vice Chairperson from among its members.
								(4)
 (A)A member of the Board of Directors shall serve for a term of five years, except that the members first appointed shall be appointed for staggered terms as the President considers appropriate to ensure that the terms of no more than three members expire in the same year.
 (B)Any member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that member’s term until a successor has taken office. A vacancy on the Board shall not affect its powers, but shall be filled in the same manner in which the original appointment was made.
 (C)The term of each member may be renewed for an additional term, except that in no case shall any member serve more than two consecutive terms exceeding ten years.
 (D)During the absence or disability of the Secretary of Veterans Affairs or in the event of a vacancy in the office of Secretary, the Acting Secretary of Veterans Affairs shall serve as the member of the Board of Directors specified in paragraph (2)(A).
 (d)DutiesIn carrying out subsection (b), the Corporation shall— (1)transfer personnel and assets of the Department of Veterans Affairs to the Corporation pursuant to subsection (b) of section 2 of the Veterans Empowerment Act;
 (2)establish priorities, milestones, and time­lines, in consultation with the Secretary of Veterans Affairs, for the termination of functions of the Veterans Health Administration directly related to the furnishing of hospital care, medical services, and other health care (excluding nursing home care and domiciliary care) pursuant to subsection (c) of such section 2;
 (3)with respect to centers of excellence relating to service-connected injuries and other medical issues—
 (A)continue to administer such centers previously established by the Secretary; and (B)establish and administer additional such centers as the Board of Directors determines appropriate.
 (4)in consultation with the Secretary, carry out such other actions necessary to carry out this section.
 (e)PowersThe Corporation shall— (1)appoint employees; and
 (2)adopt a Constitution and bylaws consistent with the purpose set forth under subsection (b). (f)Duty To maintain corporate and tax-Exempt status (1)The Corporation shall maintain its status as a corporation incorporated under the laws of the District of Columbia or another nearby State, as determined by the Board of Directors.
 (2)The Corporation shall maintain its status as an organization exempt from the Internal Revenue Code of 1986.
								(g)Veterans Accountable Care Organization Fund
 (1)There is in the Treasury a fund to be known as the Veterans Accountable Care Organization Fund (in this subsection referred to as the Fund).
 (2)Amounts recovered or collected under chapter 26 of this title shall be deposited in the Fund. (3)Amounts in the Fund shall be available, without further appropriation and without fiscal year limitation, to establish and administer centers of excellence described in subsection (d)(3) and for health care or medical services furnished to a veteran at a facility operated by the Corporation..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 3 of such title is amended by inserting after the item relating to section 322 the following new item:
					
						
							323. Veterans Accountable Care Organization..
				(b)Transfer of personnel and assets
 (1)TransferAll of the personnel, property, records, and unexpended balances of appropriations, allocations, and other funds employed, used, held, available, or to be made available in connection with the direct furnishing of hospital care, medical services, and other health care (excluding nursing home care and domiciliary care) to individuals eligible for such care and services under laws administered by the Secretary of Veterans Affairs are transferred to the Veterans Accountable Care Organization established under section 323 of title 38, United States Code, as added by subsection (a).
 (2)Reduction in forceThe Secretary may implement a reduction in force in carrying out paragraph (1). (c)Termination of functions (1)In generalExcept as provided by paragraph (2), all of the functions of the Veterans Health Administration directly relating to the furnishing of hospital care, medical services, and other health care (excluding nursing home care and domiciliary care) to individuals eligible for such care and services under laws administered by the Secretary shall terminate one year after the date of the enactment of this Act.
 (2)ExtensionsThe Secretary of Veterans Affairs may make not more than two 90-day extensions to the termination date specified in paragraph (1) if the Secretary notifies Congress of such extensions.
 (3)Certification of termination dateThe Secretary shall certify to Congress the date on which paragraph (1) is carried out. (d)Recommendations for statutory amendmentsNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report that contains recommendations for technical and conforming amendments to Federal statutes to carry out this Act.
			3.Establishment of Veterans Health Insurance Program
 (a)EstablishmentChapter 73 of title 38, United States Code, is amended by adding at the end the following new section:
				
					7309A.Veterans Health Insurance Program
 (a)EstablishmentThere is established in the Veterans Health Administration the Veterans Health Insurance Program (in this section referred to as the Program).
 (b)DutiesUnder the Program, the Secretary shall administer the provision of health insurance support to veterans under chapter 26 of this title..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 73 of such title is amended by inserting after the item relating to section 7309 the following new item:
				
					
						7309A. Veterans Health Insurance Program..
			4.Designation of existing authorities for hospital care, medical services, and other health care
 (a)DesignationSubchapter I of chapter 17 of title 38, United States Code, is amended by inserting after section 1701 the following new section:
				
					1701A.VetsCare Federal program: designation of authorities for hospital care, medical services, and other
			 health care as program
 (a)In generalEffective as of the date described in section 2(c)(3) of the Veterans Empowerment Act, the authorities for the provision of hospital care, medical services, and other health care (other than nursing home care and domiciliary care) in subchapter II of this chapter and under any other law administered by the Secretary may be referred to as the VetsCare Federal program.
 (b)Designation of recipientsEffective as of the date described in section 2(c)(3) of the Veterans Empowerment Act, any eligible individual who receives hospital care, medical services, and other health care (excluding nursing home care and domiciliary care) in accordance with the authorities referred to in subsection (a) after such date may be referred to in the receipt of such care or services as participating in the VetsCare Federal program.
						(c)Secondary payer
 (1)In generalNotwithstanding any other provision of law, any health plan (including the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) or a State plan under title XIX of such Act (42 U.S.C. 1396 et seq.) and the TRICARE program under chapter 55 of title 10) under which an eligible individual is covered shall be responsible for the payment of costs for any health care received by an eligible individual for a non-service connected disability up to the maximum amount allowable under such plan before the VetsCare Federal program is responsible for any such costs, if applicable.
 (2)NotificationThe Secretary of Health and Human Services, the Secretary of Defense, or any other head of a relevant department or agency of the Federal Government shall notify the Secretary of Veterans Affairs of an eligible individual being covered under a health plan described in paragraph (1).
							(d)Treatment of employer-Sponsored health plans
 (1)In generalThe provisions of section 1862(b)(3)(C) of the Social Security Act (42 U.S.C. 1395y(b)(3)(C)) shall apply with respect to financial or other incentives for an employee who is an eligible individual not to enroll (or to terminate enrollment) under a health plan that would (in the case of such enrollment) be responsible under subsection (c) for the payment of costs for hospital care, medical services, or other health care received by the eligible individual for a non-service connected disability in the same manner as such section 1862(b)(3)(C) applies to financial or other incentives for an individual entitled to benefits under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) not to enroll (or to terminate enrollment) under a group health plan or a large group health plan which would (in the case of enrollment) be a primary plan (as defined in section 1862(b)(2)(A) of such Act).
 (2)RegulationsThe Secretary may by regulation adopt such additional exceptions to the prohibition described in paragraph (1) as the Secretary considers appropriate and such paragraph shall be implemented taking into account the adoption of such exceptions.
 (3)AgreementsThe Veterans Accountable Care Organization and the Secretary of Health and Human Services may enter into agreements to carry out this subsection. Any such agreement shall provide that any expenses incurred by the Secretary of Health and Human Services pertaining to carrying out this subsection shall be reimbursed by the Veterans Accountable Care Organization.
 (4)Group health plan definedIn this subsection, the term group health plan means a group health plan (as that term is defined in section 5000(b)(1) of the Internal Revenue Code of 1986 without regard to section 5000(d) of the Internal Revenue Code of 1986).
 (e)Eligible individualsAn individual is eligible to participate in the VetsCare Federal program if such individual was enrolled in the system of annual patient enrollment established and operated by the Secretary under section 1705(a) of this title as of the date described in section 2(c)(3) of the Veterans Empowerment Act..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1701 the following new item:
				
					
						1701A. VetsCare Federal program: designation of authorities for hospital care, medical services,
			 and other health care as program..
			5.Health insurance support for new veterans and veterans electing health insurance support in lieu of
			 eligibility for hospital care, medical services, and other health care
			 under existing authorities
 (a)In generalPart II of title 38, United States Code, is amended by inserting after chapter 24 the following new chapter:
				
					26Veterans Independence in Health Care
						
							Subchapter I—Veterans Generally
							2601. VetsCare Choice program: designation of recipients.
							2602. Eligibility.
							2603. Qualifying health insurance.
							2604. Health insurance support.
							2605. Treatment of other health plans.
							2606. Receipt of health care through the Department.
							2607. Pharmacy benefits.
							Subchapter II—Medicare-Eligible Veterans
							2611. VetsCare Senior program: designation of recipients.
							2612. Medicare support.
						IVeterans Generally
							2601.VetsCare Choice program: designation of recipients
 (a)In generalThe authorities for the provision of health insurance support under this subchapter may be referred to as the VetsCare Choice program.
 (b)Designation of recipientsAny veteran who receives health insurance support under this subchapter may be referred to in the receipt of support as participating in the VetsCare Choice program.
 (c)Relationship to care by Veterans Accountable Care OrganizationHealth insurance support under this subchapter is in addition to any health care or medical services furnished to a veteran at a facility operated by the Veterans Accountable Care Organization.
								2602.Eligibility
 (a)In generalExcept as provided in subsections (c) and (d), the following veterans shall be provided health insurance support under this subchapter:
 (1)Veterans who first enroll in the system of annual patient enrollment established and operated by the Secretary under section 1705(a) of this title on or after the date described in section 2(c)(3) of the Veterans Empowerment Act.
 (2)Veterans enrolled in such system as of the date described in section 2(c)(3) of the Veterans Empowerment Act who elect health insurance support under this subchapter in lieu of eligibility for hospital care, medical services, and other health care (excluding nursing home care and domiciliary care) under the VetsCare Federal program under chapter 17 of this title or any other law administered by the Secretary.
 (b)EnrollmentThe Secretary shall administer— (1)an open enrollment period for the VetsCare Choice program that corresponds to the open enrollment period for the Federal Employees Health Benefits program described in section 8905(g); and
 (2)special enrollment periods based on qualifying life events of veterans similar to such events under the Federal Employees Health Benefits Program, except that the change of priority group shall also be treated as a qualifying life event.
 (c)Effect of electionWhile an election under subsection (a)(2) of a veteran described in that subsection is in effect, the veteran is not eligible for hospital care, medical services, and other health care (excluding nursing home care and domiciliary care) under chapter 17 of this title or any other law administered by the Secretary.
 (d)ExceptionsThe following veterans are not eligible for health insurance support under this subchapter: (1)Any veteran eligible for care under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.).
 (2)Any veteran who— (A)first enrolls in the system of annual patient enrollment established and operated by the Secretary under section 1705(a) of this title on or after the date described in section 2(c)(3) of the Veterans Act; and
 (B)is in priority group 7 or priority group 8. (e)Commencement of availability of supportHealth insurance support under this subchapter shall commence being available as follows:
 (1)With respect to veterans in priority group 1, 2, or 3, on the first day of the first month that begins on or after the date described in section 2(c)(3) of the Veterans Empowerment Act.
 (2)With respect to veterans in a priority group other than 1, 2, or 3, on the first day of the first month that begins on or after the date that is 180 days after the commencement date under paragraph (1).
 (f)Priority group definedIn this section, the term priority group means the priority groups established by the Secretary for purposes of the enrollment of veterans in the patient enrollment system under section 1705(a) of this title.
 2603.Qualifying health insuranceHealth insurance support may be provided under this subchapter only for health plans that— (1)include the types of health care authorized under section 1079 of title 10, United States Code; and
 (2)provide such additional elements of coverage as the Secretary shall prescribe for purposes of this subchapter.
								2604.Health insurance support
 (a)In generalThe Secretary shall provide health insurance support to veterans eligible for such support under this subchapter through premium support under subsections (b) and (c), cost-sharing support under subsection (d), and alternative support under subsection (e) by paying or reimbursing such veterans for the costs associated with such health insurance support. The Secretary shall make such payments or reimbursements in a manner similar to the manner in which the Centers for Medicare & Medicaid Services make similar payments and reimbursements.
 (b)Premium support generallyThe premium support provided by the Secretary under this subsection is as follows: (1)Tier 1To any veteran with a service-connected disability rated as 100 percent disabling, health insurance support sufficient to provide benefits to the veteran under a health plan that are actuarially equivalent to 100 percent of the full actuarial value of the benefits provided under the health plan. A health plan under this paragraph may be referred to as a Tier 1 Plan.
 (2)Tier 2To any veteran in priority group 1 not covered by paragraph (1) and any veteran in priority group 2, health insurance support sufficient to provide benefits to the veteran under a health plan that are actuarially equivalent to 90 percent of the full actuarial value of the benefits provided under the health plan. A health plan under this paragraph may be referred to as a Tier 2 Plan.
 (3)Tier 3To any veteran in priority group 3 or priority group 4, health insurance support sufficient to provide benefits to the veteran under a health plan that are actuarially equivalent to 80 percent of the full actuarial value of the benefits provided under the health plan. A health plan under this paragraph may be referred to as a Tier 3 Plan.
 (4)Tier 4To any veteran in priority group 5 or priority group 6, health insurance support sufficient to provide benefits to the veteran under a health plan that are actuarially equivalent to 70 percent of the full actuarial value of the benefits provided under the health plan. A health plan under this paragraph may be referred to as a Tier 4 Plan.
 (5)Tier 5To any veteran not in a priority group covered by paragraphs (1) through (4) and not ineligible for such support under section 2602(d)(2) of this title, health insurance support sufficient to provide benefits to the veteran under a health plan that are actuarially equivalent to 60 percent of the full actuarial value of the benefits provided under the health plan. A health plan under this paragraph may be referred to as a Tier 5 Plan.
 (c)Additional premium support based on needThe premium support provided by the Secretary under this subsection is as follows: (1)To any veteran with an annual gross household income that is less than 133 percent of the poverty line, health insurance support sufficient to cover any costs of such monthly premium that are more than 2 percent of the monthly gross household income of the veteran.
 (2)To any veteran with an annual gross household income that is between 133 percent and 150 percent of the poverty line, health insurance support sufficient to cover any costs of such monthly premium that are more than 3 percent of the monthly gross household income of the veteran.
 (3)To any veteran with an annual gross household income that is between 150 percent and 200 percent of the poverty line, health insurance support sufficient to cover any costs of such monthly premium that are more than 4 percent of the monthly gross household income of the veteran.
 (4)To any veteran with an annual gross household income that is between 200 percent and 250 percent of the poverty line, health insurance support sufficient to cover any costs of such monthly premium that are more than 6.3 percent of the monthly gross household income of the veteran.
 (5)To any veteran with an annual gross household income that is between 250 percent and 300 percent of the poverty line, health insurance support sufficient to cover any costs of such monthly premium that are more than 8.05 percent of the monthly gross household income of the veteran.
 (6)To any veteran with an annual gross household income that is between 300 percent and 400 percent of the poverty line, health insurance support sufficient to cover any costs of such monthly premium that are more than 9.5 percent of the monthly gross household income of the veteran.
 (d)Cost-Sharing supportThe cost-sharing support provided by the Secretary under this subsection is as follows: (1)To any veteran with an annual gross household income that is less than 150 percent of the poverty line, health insurance support sufficient to cover cost-sharing in order to ensure that the effective minimum actuarial value of the benefits provided under the health plan of the veteran is not less than 94 percent.
 (2)To any veteran with an annual gross household income that is between 150 percent and 200 percent of the poverty line, health insurance support sufficient to cover cost-sharing in order to ensure that the effective minimum actuarial value of the benefits provided under the health plan of the veteran is not less than 87 percent.
 (3)To any veteran with an annual gross household income that is between 200 percent and 250 percent of the poverty line, health insurance support sufficient to cover cost-sharing in order to ensure that the effective minimum actuarial value of the benefits provided under the health plan of the veteran is not less than 73 percent.
									(e)Alternative support for veterans with certain health insurance
 (1)In generalNotwithstanding any other provision of this section, upon the election of a veteran eligible for health insurance support under this subchapter who obtains a high deductible health plan that includes a health savings account under section 223 of the Internal Revenue Code of 1986, the Secretary shall contribute an amount calculated under paragraph (2) into such health savings account on behalf of the veteran.
 (2)Amount calculatedThe amount calculated under this paragraph is an amount equal to the difference between— (A)the amount of health insurance support the veteran would otherwise have received under the subsection of this section applicable to the veteran; and
 (B)the amount payable by the veteran in connection with the high deductible health plan described in paragraph (1).
 (f)Determinations based on cost of plansIn making determinations under this section with respect to the amount of health insurance support to provide to a veteran, the Secretary shall make such determinations based on the costs associated with the second-least-costly health plan available to the veteran in the area in which the veteran resides.
 (g)DefinitionsIn this section: (1)The term cost-sharing, in connection with the receipt of health care and treatment under a health plan, means any copayments, deductibles, or other charges imposed, collected, or otherwise required by a health insurance provider or health care provider in connection with the receipt of health care and treatment under such health plan.
 (2)The term poverty line means the poverty line (as defined in section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)) applicable to a family of the size involved.
 (3)The term high deductible health plan has the meaning given that term in section 223(c)(2) of the Internal Revenue Code of 1986. (4)The term priority group means the priority groups established by the Secretary for purposes of the enrollment of veterans in the patient enrollment system under section 1705(a) of this title.
									2605.Treatment of other health plans
								(a)Secondary payer
 (1)In generalNotwithstanding any other provision of law, any health plan (including a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and the TRICARE program under chapter 55 of title 10) under which a veteran is covered that is not a health plan for which health insurance support is provided under this subchapter shall be responsible for the payment of costs for any health care received by an eligible individual for a non-service connected disability up to the maximum amount allowable under such plan before any health plan for which health insurance support is provided under this subchapter is responsible for any such costs, if applicable.
 (2)NotificationThe Secretary of Health and Human Services, the Secretary of Defense, or any other head of a relevant department or agency of the Federal Government shall notify the Secretary of Veterans Affairs of an eligible individual being covered under a health plan described in paragraph (1).
									(b)Treatment of employer-Sponsored health plans
 (1)In generalThe provisions of section 1862(b)(3)(C) of the Social Security Act (42 U.S.C. 1395y(b)(3)(C)) shall apply with respect to financial or other incentives for an employee who is a veteran not to enroll (or to terminate enrollment) under a health plan that is not a health plan for which health insurance support is provided under this subchapter and that would (in the case of such enrollment) be responsible under subsection (a) for the payment of costs for health care received by the veteran in the same manner as such section 1862(b)(3)(C) applies to financial or other incentives for an individual entitled to benefits under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) not to enroll (or to terminate enrollment) under a group health plan or a large group health plan which would (in the case of enrollment) be a primary plan (as defined in section 1862(b)(2)(A) of such Act).
 (2)RegulationsThe Secretary may by regulation adopt such additional exceptions to the prohibition described in paragraph (1) as the Secretary considers appropriate and such paragraph shall be implemented taking into account the adoption of such exceptions.
 (3)AgreementsThe Secretary of Veterans Affairs and the Secretary of Health and Human Services may enter into agreements to carry out this subsection. Any such agreement shall provide that any expenses incurred by the Secretary of Health and Human Services pertaining to carrying out this subsection shall be reimbursed by the Secretary of Veterans Affairs.
 (4)Group health plan definedIn this subsection, the term group health plan means a group health plan (as that term is defined in section 5000(b)(1) of the Internal Revenue Code of 1986 without regard to section 5000(d) of the Internal Revenue Code of 1986).
									2606.Receipt of health care through the Department
 (a)ContractsAny health insurance provider that provides a health plan for which health insurance support may be provided under this subchapter or subchapter II may enter into a contract with the Veterans Accountable Care Organization under which the medical personnel and facilities of the Veterans Accountable Care Organization may be treated as a designated provider for purposes of such health plan.
 (b)Cost of careThe cost, including any copayments, of any health care or treatment provided to a veteran by the Veterans Accountable Care Organization under a contact under subsection (a) shall be determined by the Veterans Accountable Care Organization.
 (c)MechanismThe Board of Directors of the Veterans Accountable Care Organization shall establish a mechanism through which the Veterans Accountable Care Organization enters into contracts with health insurance providers under subsection (a).
 2607.Pharmacy benefitsA veteran who is enrolled in the VetsCare Choice program or the VetsCare Senior program may fill prescriptions at pharmacies of the Department.
							IIMedicare-Eligible Veterans
							2611.VetsCare Senior program: designation of recipients
 (a)In generalThe authorities for the provision of health insurance support under this subchapter may be referred to as the VetsCare Senior program.
 (b)Designation of recipientsAny veteran who receives health insurance support under this subchapter may be referred to in the receipt of support as participating in the VetsCare Senior program.
 (c)Relationship to care by Veterans Accountable Care OrganizationHealth insurance support under this subchapter is in addition to any health care or medical services furnished to a veteran at a facility operated by the Veterans Accountable Care Organization.
								2612.Medicare support
 (a)In generalThe Secretary shall provide health insurance support to each covered veteran equal to the costs incurred by such veteran for Medicare premiums and cost-sharing under parts A, B, C, and D of title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) and for premiums and cost-sharing for Medicare supplemental policies under section 1882 of such Act (42 U.S.C. 1395ss).
 (b)Relationship with VetsCare FederalNotwithstanding any other provision of law, if a covered veteran is enrolled in the VetsCare Federal program under section 1701A of this title, the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) (or a Medicare supplemental policy under section 1882 of such Act (42 U.S.C. 1395ss)) shall be responsible for the payment of costs for any health care received by an eligible individual for a non-service connected disability up to the maximum amount allowable under such program (or supplemental policy) for such health care before the VetsCare Federal program is responsible for any such costs, if applicable.
								(c)Availability of payment or reimbursement
 (1)CommencementHealth insurance support under this subchapter shall commence being available as follows: (A)With respect to covered veterans in priority group 1, 2, or 3, on the first day of the first month that begins on or after the date described in section 2(c)(3) of the Veterans Empowerment Act.
 (B)With respect to covered veterans in a priority group other than 1, 2, or 3, on the first day of the first month that begins on or after the date that is 180 days after the commencement date under paragraph (1).
 (2)Exclusion of certain veteransA covered veteran is not eligible for health insurance support under this section if such veteran— (A)first enrolls in the system of annual patient enrollment established and operated by the Secretary under section 1705(a) of this title on or after the date of the enactment of this Act; and
 (B)is in priority group 7 or 8. (d)DefinitionsIn this section:
 (1)The term cost-sharing, in connection with the receipt of health care and treatment under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) or Medicare supplemental policies under section 1882 of such Act (42 U.S.C. 1395ss), means any copayments, deductibles, or other charges imposed, collected, or otherwise required by a health insurance provider or health care provider in connection with receipt of health care and treatment under such program or supplemental policies.
 (2)The term covered veteran means a veteran receiving benefits under the Medicare program under title XVIII of the Social Security Act.
 (3)The term priority group means the priority groups established by the Secretary for purposes of the enrollment of veterans in the patient enrollment system under section 1705(a) of this title..
 (b)Clerical amendmentThe table of chapters at the beginning title 38, United States Code, is amended by inserting after the item relating to chapter 24 the following new item:
				
					
						Chapter 26.Veterans Independence in Health Care2601.
			(c)Conforming amendments
 (1)Minimum essential coverageSection 5000A(f)(1)(A)(v) of the Internal Revenue Code of 1986 is amended by striking or 18 and inserting , 18, or 26. (2)Medicare part B (A)Non-application of late enrollment penaltySection 1839(b) of the Social Security Act (42 U.S.C. 1395r(b)) is amended, in the second sentence, by inserting or months for which the individual can demonstrate that the individual was enrolled in the VetsCare Senior program under subchapter II of chapter 26 of title 38, United States Code after an individual described in section 1837(k)(3).
 (B)Special enrollment periodSection 1837 of the Social Security Act (42 U.S.C. 1395p) is amended by adding at the end the following new subsection:
						
							(m)
 (1)In the case of any individual who is enrolled in the VetsCare Senior program under subchapter II of chapter 26 of title 38, United States Code at the time the individual is entitled to part A under section 226 or section 226A and who is eligible to enroll but who has elected not to enroll (or to be deemed enrolled) during the individual’s initial enrollment period, there shall be a special enrollment period as specified by the Secretary.
 (2)In the case of an individual who enrolls during the special enrollment period provided under paragraph (1), the coverage period under this part shall begin on such date specified by the Secretary.
 (3)An individual may only enroll during the special enrollment period provided under paragraph (1) one time during the individual’s lifetime.
 (4)The Secretary of Veterans Affairs shall collaborate with the Secretary of Health and Human Services and the Commissioner of Social Security to provide for the accurate identification of individuals described in paragraph (1). The Secretary of Veterans Affairs shall provide such individuals with notification with respect to this subsection. The Secretary of Veterans Affairs shall collaborate with the Secretary of Health and Human Services and the Commissioner of Social Security to ensure appropriate follow up pursuant to any notification provided under the preceding sentence..
					6.Coordination between VetsCare Choice program and eligibility to make contributions to health
			 savings accounts
 (a)In generalSection 223(c)(1)(B) of the Internal Revenue Code of 1986 is amended by striking and at the end of clause (ii), by striking the period at the end of clause (iii) and inserting , and, and by adding at the end the following new clause:  (iv)coverage for health insurance support under the VetsCare Choice program under subchapter I of chapter 26 of title 38, United States Code..
 (b)Denial of deduction for amounts not includible in gross incomeSubsection (b) of section 223 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (9)Amounts not includible in gross incomeNo amount paid to a health savings account of an individual shall be taken into account under subsection (a) if (without regard to this section) such amount, when paid to or on behalf of such individual, is excluded from gross income of the individual or exempt from taxation under any provision of Federal law..
 (c)Effective dateThe amendments made by this section shall apply to amounts paid to a health savings account (as defined in section 223(d) of the Internal Revenue Code of 1986) after the date of the enactment of this Act.
			7.Publication of health care information
 (a)In generalThe Secretary of Veterans Affairs shall make available to the public on an ongoing basis information about the operations of the Veterans Health Administration in a manner similar to publication of information under the Medicare Accountable Care Organization program to better monitor and support continuous improvement in the Veterans Health Administration.
 (b)ElementsThe information published under subsection (a) shall include information about the operations of the Veterans Health Administration, including metrics regarding quality, safety, patient experience, timeliness, and cost-effectiveness.
			8.Veterans' eligibility for long-term care insurance
 (a)In generalSection 9001 of title 5, United States Code, is amended— (1)by redesignating paragraphs (5) through (10) as (6) through (11), respectively;
 (2)by inserting after paragraph (4) the following:  (5)VeteranThe term veteran has the same meaning given the term in section 101(2) of title 38, United States Code.; 
 (3)in paragraph (6), as so redesignated— (A)in subparagraph (A), by striking or (4). and inserting (4), or (5).;
 (B)in subparagraph (B), by striking (1) or (3). and inserting (1), (3), or (5).; (C)in subparagraph (C), by striking or (4) and inserting (4), or (5); and
 (D)in subparagraph (D), by striking or (4) and inserting (4), or (5); (4)in paragraph (7), as so redesignated, by striking or (5). and inserting (5), or (6).; and
 (5)in paragraph (11), as so redesignated— (A)in subparagraph (C), by striking Commerce; and and inserting Commerce;;
 (B)in subparagraph (D), by striking Services. and inserting Services; and; and (C)by inserting after subparagraph (D):
						
 (E)with respect to a veteran, the Secretary of Veterans Affairs.. (b)Technical and conforming amendmentsTitle 5, United States Code, is amended as follows:
 (1)Section 9002 is amended— (A)in subsection (a), by striking or (5) and inserting (5), or (6); and
 (B)in subsection (e)— (i)in paragraph (2), by striking or (4) and inserting (4), or (5); and
 (ii)in paragraph (4), by striking section 9001(9) and inserting section 9001(10). (2)Section 9004(d) is amended by inserting after withheld under subsection (b) the following: , who is an enrollee by virtue of being a veteran described in section 9001(5) of this title,.
 (3)Section 9008(c) is amended by striking (3) or (4) and inserting (3), (4), or (5). 